DETAILED ACTION
This action is a first non-final Office action for the reissue application number 16/876,781. This reissue application is a continuation of reissue applicant no. 15/471,850 whose prosecution has been concluded. In a preliminary amendment filed on July 27, 2020, applicant added new claims 18-25 and canceled claims 1-17. Thus claims 18-25 are pending in this application, among those, only claim 18 is independent.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,120,341 (the ‘341 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Information Disclosure Statements (IDSs)
IDSs filed on 12/2/2020 and 12/18/2020 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 
Specification Objections
The disclosure is objected to because of the following informalities: 
MPEP 1453, in relevant parts, states that:
All amendment changes must be made relative to the patent to be reissued. Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following "markings":
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The matter to be omitted by reissue must be enclosed in brackets; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (pursuant to 37 CFR 1.96  for computer printouts or programs, and 37 CFR 1.825  for sequence listings). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 
…..
Example (2)
For changes to the claims, one must submit a copy of the entire patent claim with the amendments shown by underlining and bracketing, e.g.,
Amend claim 6 as follows:
Claim 6 (Amended). The apparatus of claim [5] 1 wherein the [first] second piezoelectric element is parallel to the [second] third piezoelectric element.
Emphasis added.

	In this instant case, the matter to be omitted, i.e., “This application”, proposed in the specification amendment, should be enclosed in single brackets, instead of double brackets as presented. Appropriate correction is required.
Claim Objections
	Claims 18-25 are objected to because of the following informalities: 
		Regarding new claims, MPEP 1453 (II), in relevant parts, states that:
II.    THE CLAIMS
….
Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.

	In this instant case, claims 18-25 are objected to because there is no explanation of support for each of the new claims. Applicant is required to provide support for each of the new claims in response to this Office action.
Status of the Claims
	The following is the current status of the claims relative to the patent claims: 
Claims 1-17 are canceled and claims 18-25 are new. Thus, claims 18-25 are pending, among those, claim 18 is independent.
Claim Rejections - 35 USC § 251
	 Claims 18-25 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added materials which are not supported by the prior patent are as follows: 
In the Arguments/Remarks paper filed on 7/27/2020, the applicant indicated that new claims 18-25 have supports as shown in Figs. 2, 3A-3B, 5, 6A, 6B, 7A, 7B, 8A-8E and their corresponding description in the ‘341 patent. Further, “a controller” and “memory” are described at col. 7:38-46 of the ‘341 patent.
The examiner respectively disagrees. The new limitations recited in these claims fail to meet the 35 USC 251, new matter requirement because they are not supported in those cited paragraphs and Figs. For example, the applicant indicates that the configuration of the controller disclosed in col. 7:38-46 of the ‘341 patent.
Column 7:38-46 of the ‘314 patent reads:
The control device 50 includes a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), and control circuits. The control device 50 is configured to function as various elements such as a recording control unit 51, a reading control unit 52, a positional deviation acquiring unit 53, a positional deviation storage unit 54, a sheet position detecting unit 55, a positional deviation correcting unit 56, and a discharging timing determining unit 57 (see FIG. 5).

	This paragraph does not describe the limitation recited in claim 18 which is:
a controller being configured to:
determine a condition of the recording medium according to the position of the recording medium along the conveying direction, the condition of the recording medium including a first condition, in which a leading edge of the recording medium does not reach the wave shape generator in the conveying direction, and a second condition, in which the leading edge of the recording medium passes through the wave shape generator in the conveying direction; and
correct the stored gap information based on the determined condition of the recording medium.

Further, the specification does not support the limitations recited in claim 22 which is:
the controller is configured to correct the stored gap information based on a position of the recording medium along a direction orthogonal to the ink discharging surface, the position of the recording medium varying depending on the position of the recording medium along the conveying direction.

Similarly, the specification does not support limitations recited in claims 23-25. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 18-25 are further rejected for failing to particularly point out the subject matter the applicant regards as invention due to the problems discussed in the 251 Rejection section above. 
Prior Art
Claims 18-25 are examined in view of the following patents and publications:
US Patent No. 7,267,419 to Yamasaki (“Yamasaki”)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-25 are rejected under 35 U.S.C. 103(a) as being obvious over Yamasaki.
Claim 18:
An inkjet printer (Yamasaki discloses an inkjet printer as shown in Fig. 3) comprising:
an inkjet head comprising an ink discharging surface.
Yamasaki discloses: “The head unit 40 is for ejecting ink onto the paper. The head unit 40 has a head 41. The head 41 has a plurality of nozzles, which are ink ejection sections, and ejects ink intermittently from each of the nozzles. The head 41 is provided on the carriage 31. Thus, when the carriage 31 moves in the scanning direction, the head 41 also moves in the scanning direction. A dot line (raster line) is formed on the paper in the scanning direction as a result of the head 41 intermittently ejecting ink while moving in the scanning direction.” Yamasaki, col. 7:14-24. Emphasis added. Thus, Yamasaki discloses an inkjet comprising an ink discharging surface. 
	a conveyer configured to convey a recording medium in a conveying direction.
Yamasaki discloses a conveyer as shown in Fig. 4, reproduced below. 

    PNG
    media_image2.png
    473
    806
    media_image2.png
    Greyscale

a position detector configured to detect a position of the recording medium along the conveying direction;
Yamasaki further discloses: “The detector group 50 includes, for example, a linear encoder 51, a rotary encoder 52, a paper detection sensor 53, and an optical sensor 54. The linear encoder 51 is for detecting the position of the carriage 31 in the scanning direction. The rotary encoder 52 is for detecting the amount of rotation of the carry roller 23. The paper detection sensor 53 is for detecting the position of the leading edge of the paper to be printed. The paper detection sensor 53 is provided in a position where it can detect the position of the leading edge of the paper as the paper is being fed toward the carry roller 23 by the paper supply roller 21. It should be noted that the paper detection sensor 53 is a mechanical sensor that detects the leading edge of the paper through a mechanical mechanism. More specifically, the paper detection sensor 53 has a lever that can be rotated in the carrying direction, and this lever is arranged such that it protrudes into the path over which the paper is carried. In this way, the leading edge of the paper comes into contact with the lever and the lever is rotated, and thus the paper detection sensor 53 detects the position of the leading edge of the paper by detecting movement of the lever. The optical sensor 54 is attached to the carriage 31. The optical sensor 54 detects whether or not the paper is present by irradiating light onto the paper from its light-emitting section and detecting the reflected light with its light-receiving section. The optical sensor 54 detects the positions of the edges of the paper while being moved by the carriage 41. The optical sensor 54 optically detects the edges of the paper, and thus has higher detection accuracy than the mechanical paper detection sensor 53.” Yamasaki, col. 7:24-55. Emphasis added. Also, see Fig. 4, reproduced above. Thus, Yamasaki discloses position detectors 53 and 54 configured to detect a position of the recording medium along the conveying direction. 
a wave shape generator disposed on a downstream side with respect to the inkjet head along the conveying direction, the wave shape generator being configured to deform the recording medium into a wave shape that has a top portion protruding toward the ink discharging surface and a bottom portion recessed toward a side opposite from the ink discharging surface, the top portion and the bottom portion being arranged along an intersecting direction that intersects with the conveying direction and is parallel to the ink discharging surface;
Yamasaki discloses wave shape generating mechanism: “The paper that has been carried by the carry roller 23 is carried from above in an obliquely downward direction toward the platen 24 (FIG. 12A). The leading edge of the paper that is carried obliquely contacts the protrusions 242 of the platen 24. When the leading edge of the paper comes into contact with the protrusions 242 that are arranged in the scanning direction, the leading edge becomes wave-shaped when viewed from the carrying direction. When the carry roller continues to carry the paper, the paper that is supported by the protrusions 242 of the platen 24 becomes wave-shaped (undulating) in the scanning direction and becomes pleated like a bellows (becomes accordion-shaped). However, the shape of the paper in the carrying direction is not undulating. That is, the peak portions of the wavy paper run along the carrying direction, and the trough portions also run along the carrying direction. And, the peak portions and the trough portions appear alternately in the scanning direction.” Yamasaki, col. 13:4-21. Emphasis added. Also, see Figs. 12A and 12B, reproduced below. 

    PNG
    media_image3.png
    422
    533
    media_image3.png
    Greyscale

a memory configured to store gap information related to a gap between the ink
discharging surface and the recording medium at a predetermined reference position along the conveying direction, the gap information being acquired from a predetermined range in the recording medium; and
Yamasaki discloses: “It should be noted that if the image is to be printed on paper, the printer reads out the adjustment value that is saved in the memory 63 and adjusts the ink ejection timing of the nozzles (the head) based on that adjustment value. As a result, the landing position of the ink is adjusted and image quality can be improved.” Yamasaki, col. 14:65 – col. 15:3. Emphasis added. Thus, Yamasaki discloses a memory 63 configured to store gap information related to a gap between the ink discharging surface and the recording medium at a predetermined reference position along the conveying direction, the gap information being acquired from a predetermined range in the recording medium.
a controller being configured to:
determine a condition of the recording medium according to the position of the
recording medium along the conveying direction, the condition of the recording medium
including a first condition, in which a leading edge of the recording medium does not reach the wave shape generator in the conveying direction, and a second condition, in which the leading edge of the recording medium passes through the wave shape generator in the conveying direction; and
Yamasaki discloses a controller: “The controller 60 is a control unit (controlling means) for carrying out control of the printer. The controller 60 has an interface section 61, a CPU 62, a memory 63, and a unit control circuit 64. The interface section 61 exchanges data between the computer 110, which is an external device, and the printer 1. The CPU 62 is an arithmetic processing unit for carrying out overall control of the printer. The memory 63 is for reserving, for example, a working region and a region for storing the programs for the CPU 62, and includes memory means such as a RAM or an EEPROM. The CPU 62 controls the various units via the unit control circuit 64 in accordance with programs stored in the memory 63.” Yamasaki, col. 7:56-67.
Figs. 20-22, reproduced below, show various conditions according to positions of the recording medium that are controlled by controller 60.  

    PNG
    media_image4.png
    723
    509
    media_image4.png
    Greyscale

Yamasaki does not expressly state the recited action, however, it would have been obvious to a person with ordinary skill in the art (POSITA) to configure the controller to perform the recited action since Yamasaki’s controller is programmable and it is merely a matter of modifying the program for a different type of recording medium to achieve a desired ressult. 
correct the stored gap information based on the determined condition of the
recording medium.
The flow chart shown in Fig. 15, shows a step of correct the stored gap information based on the determined condition of the recording medium, i.e., step S105. 

Claim 19:
The inkjet printer according to claim 18,
wherein the wave shape generator comprises a spur wheel configured to press the recording medium.
Figs. 12A and 12B, reproduced below, show the recited limitation.

    PNG
    media_image3.png
    422
    533
    media_image3.png
    Greyscale


Claim 20:
	Fig. 12A above also shows a second wave shape generator 23 which is on upstream side with respect to the inkjet head. 

Claims 21-25:
	Yamasaki does not expressly disclose these recited configurations of the controller. However, due to the lack of description of these configurations in the ‘341 patent. It appears that these configurations must have been obvious to a POSITA. A POSITA would have configured the controller to perform the recited operations for the same motivation discussed in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is 571-272-1748.  The examiner can normally be reached on Monday - Thursday, 7:00am – 5:00pm, EST.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/			
Primary Examiner	
CRU, AU 3991
	
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991